Citation Nr: 1218798	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability prior to September 27, 2005, and in excess of 20 percent as of September 27, 2005.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney



ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1956 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2006 statement submitted in connection with the appeal, the Veteran reported that his lumbar spine disability had impaired his ability to work.  However, the Veteran's claim for TDIU was denied in a November 2009 rating decision.  He did not file a notice of disagreement to that rating decision.  Therefore, the Board finds that issue is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.


REMAND

In October 2006 the Veteran was accorded a VA spine examination.  During the examination the Veteran reported intermittent pain localized in the lumbar area with occasional radiation down the posterior aspect of his right leg to the thigh.  He further reported flare-ups of back pain every other month with each flare-up lasting one day.  He denied the use of any braces or assistive devices for ambulation and denied that his back pain caused any unsteadiness of gait.  The examiner noted that the Veteran did not exhibit any objective evidence of pain during the examination but offered verbal complaints.  The impression was degenerative disc disease of the lumbar spine with residual pain.  There was no evidence of radiculopathy. 

In a November 2006 statement, the Veteran reported that if he did anything heavy that he could hardly get around for weeks.  He also reported that had to walk with a cane or crutch.  He reported that the toes of his right foot were numb and stated that his back pain had gotten worse and worse.  The Veteran also reported a worsening of his back in his October 2008 substantive appeal.  

When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As the Veteran's last VA examination was in October 2006, the Board finds that a more current VA examination of the Veteran's lumbar spine disability is needed.  

The Veteran also seeks entitlement to service connection for bilateral hearing loss and tinnitus which he claims is due to military noise exposure.

In April 2002 the Veteran was accorded a VA audio examination.  During the examination the Veteran complained of progressive hearing loss and reported that he did not know whether it occurred during or after service or if the onset was gradual or sudden.  He also reported constant, progressive ringing in his ears.  He provided a history of exposure to reciprocating engine aircraft noise 20 to 40 times a year without benefit of hearing protection and occasional exposure to machine gun fire.  He further reported farming for 24 years but denied personal exposure to farm equipment noise.  The examiner was unable to formulate an opinion as to whether the Veteran's current hearing loss and claimed tinnitus were due to service noise exposure without resorting to mere speculation unless the claims file was review.  In an October 2006 addendum, after reviewing the Veteran's file, the examiner opined that because the Veteran's hearing was normal at separation and he had a history of extensive occupational noise exposure, and due to his age, the Veteran's current hearing loss was not linked to military service but was more likely linked to a history of extensive occupational noise exposure and age.  

Private medical records in September 2005 include a diagnosis of sensorineural hearing loss of both ears and the physician noted that it was possibly related to Armed Service noise exposure.

A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Veteran should be advised that his private physician can provide a supplemental opinion.  With regard to the VA opinion, the Board notes that absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  When a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the Board finds that another VA audiology examination should be afforded to the Veteran.

The Veteran indicated that he sought treatment at Southern Spine Center.  A review of the record reveals that these records have not been associated with the Veteran's file.  Upon remand, attempts should be made to obtain those records and any additional private treatment records identified by the Veteran as relevant to the claims.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating since November 12, 2008.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Request that the Veteran provide or identify private medical records pertaining to treatment his lumbar spine disability and claimed hearing loss and tinnitus.  Attempt to obtain any identified records provided that the Veteran sufficiently identifies records and authorizes VA to obtain the records on his behalf, to include records from Southern Spine Center.  If, after making reasonable efforts to obtain named records the records are not obtained, notify the Veteran and identify the specific records that were not obtained and inform the Veteran that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  The Veteran must then be given an opportunity to respond.

2.  Request and associate with the record relevant VA medical records dating since November 12, 2008.  

3.  Advise the Veteran that he can submit a supplemental opinion from his private physician regarding his hearing loss and tinnitus which explains the conclusion reached by way of a fully articulated, soundly reasoned opinion.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing and note the result in the report.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all conclusions reached.  The examiner should report the range of motion measurements for the lumbar spine in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific ranges of motion, if any, accompanied by pain.  The report of examination should include a detailed account of all manifestations of low back pain found and any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  To the extent possible, the additional range of motion lost due to any of those factors, or on use or with flare-ups, should be set forth in the report.  The examiner should identify any neurological abnormalities associated with the service-connected back disorder, such as with respect to the extremities, the bowel, or the bladder.  The examiner should discuss the severity of any neurological abnormalities found.  If the Veteran has a neurological abnormality that is not associated with the service-connected back disorder, the examiner should so state and provide a complete rationale for the opinion.  The examiner is requested to determine the impact of his service-connected lumbar spine disability on his employability.  The rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and must note the review in the report.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with hearing loss and tinnitus since his discharge from active service.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss or tinnitus is related to the Veteran's active service.  A complete rationale for the examiner's opinion must be provided.  The examiner should comment on the significance of the September 2005 private audiology opinion and the July 2006 VA audiology examination, with October 2006 addendum.

6.  Then readjudicate the claims.  If any benefit sought remains denied, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

